05/16/2017




        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs March 21, 2017

       MITCHELL NATHANIEL SCOTT v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Davidson County
                    No. 2011-B-1498 Seth W. Norman, Judge
                     ___________________________________

                           No. M2016-02241-CCA-R3-ECN
                       ___________________________________


The pro se petitioner, Mitchell Nathaniel Scott, appeals the denial of his petition for writ
of error coram nobis by the Davidson County Criminal Court, arguing the trial court
erred in summarily dismissing the petition because newly discovered evidence exists in
his case. The petitioner also calls on this Court to apply the doctrine of stare decisis and
ignore the Tennessee Supreme Court holding of Frazier v. State, 495 S.W.3d 246 (Tenn.
2016). After our review, we affirm the summary dismissal of the petition pursuant to
Rule 20 of the Rules of the Court of Criminal Appeals.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS
and TIMOTHY L. EASTER, JJ., joined.

Mitchell Nathaniel Scott, Clifton, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Zachary T. Hinkle, Assistant
Attorney General; Glenn Funk, District Attorney General; and Jennifer Smith, Assistant
District Attorney General, for the appellee, State of Tennessee.


                              MEMORANDUM OPINION

       In 2011, the petitioner was indicted for two counts of aggravated child abuse and
two counts of aggravated child neglect after inflicting second degree burns upon his
three-year-old son. On January 28, 2013, the petitioner entered a “best interest” plea to
one count of aggravated child abuse. Prior to the imposition of his sentence, the
petitioner filed a motion to withdraw his guilty plea on February 27, 2013. The
withdrawal motion was denied, appealed, and subsequently affirmed by this Court. See
State v. Mitchell Nathaniel Scott, No. M2013-01169-CCA-R3-CD, 2014 WL 1669964
(Tenn. Crim. App. Apr. 25, 2014). A sentencing hearing was held on June 25, 2014
wherein the petitioner received a seventeen-year sentence to be served at one hundred
percent. The petitioner then sought post-conviction relief, the denial of which was
affirmed by this Court. See Mitchell Nathaniel Scott v. State, No. M2016-01210-CCA-
R3-PC, 2017 WL 1063481 (Tenn. Crim. App. Mar. 21, 2017) perm. app. filed (Tenn.
Apr. 13, 2017).

        In addition to the above proceedings, the petitioner filed an application for writ of
error coram nobis on September 23, 2016. In both his original and amended petitions, the
petitioner sought to collaterally attack his guilty plea, alleging “newly discovered
evidence” exists in his case. According to the petitioner, the new evidence included “a
maintenance-work order showing replacement of the hot water heater” and a newspaper
article entitled “Court reverses child abuse conviction.”

      Upon its review, the trial court held the petitioner’s claim is barred pursuant to
Frazier v. State, 495 S.W.3d 246 (Tenn. 2016), stating:

              Our Supreme Court has very recently addressed the issue of
       collaterally attacking a guilty plea by petitioning for a writ of error coram
       nobis [in Frazier]. The Court has determined that, due to the nature and
       requirements of the plea colloquy, the coram nobis statute is not available
       as a procedural mechanism for collaterally attacking a guilty plea.

              Although the Court in Frazier does not explicitly discuss “best-
       interest” pleas, the analysis is the same. A guilty plea proceeding is neither
       contested nor adversarial. If a guilty plea hearing does not constitute a trial
       for the purposes of the error coram nobis, nor does a best-interest plea.
       Further, the trial court must ensure during the plea submission hearing that
       the [petitioner] is waiving his right to a trial. This is true regardless of
       whether the plea was entered as a best-interest plea or not. There is no
       contest wherein evidence, if submitted, might have resulted in a different
       outcome. This [c]ourt finds that Frazier applies in the instant case and no
       coram nobis relief is available to the [p]etitioner.

Accordingly, the trial court denied the petition, and this appeal followed.

        The writ of error coram nobis in criminal cases is a statutory remedy limited to
“errors dehors the record and to matters that were not or could not have been litigated on
the trial of the case, on a motion for a new trial, on appeal in the nature of a writ of error,
on writ of error, or in a habeas corpus proceeding.” Tenn. Code Ann. § 40-26-105(b).
                                             -2-
To obtain relief, a petitioner must show he “was without fault in failing to present certain
evidence at the proper time.” Id. If successful, “a writ of error coram nobis will lie for
subsequently or newly discovered evidence relating to matters which were litigated at the
trial if the judge determines that such evidence may have resulted in a different judgment,
had it been presented at the trial.” Id. “Our supreme court has stated the standard of
review as ‘whether a reasonable basis exists for concluding that had the evidence been
presented at trial, the result of the proceedings might have been different.’” Kenneth
Dale Sanders v. State, No. M2016-00756-CCA-R3-ECN, 2017 WL 633784, at *2 (Tenn.
Crim. App. Feb. 16, 2017) (citing State v. Vasques, 221 S.W.3d 514, 525-28 (Tenn.
2007)).

       On appeal, the petitioner asks this Court to “apply the doctrine of stare decisis,
adhere to [the] previous reasoning in Wlodarz v. State, 361 S.W.3d 490 (Tenn. 2012), and
hold that the writ of error coram nobis . . . may be used in a collateral attack on a guilty
plea.”1 The State asserts the petitioner is not entitled to error coram nobis relief under
Frazier because he pled guilty to aggravated child abuse rather than going to trial. 495
S.W.3d 246, 249 (Tenn. 2016). Upon our review of the petitioner’s claims, we agree
with the State.

        In Frazier, our Supreme Court overturned Wlodarz, and explicitly held “the coram
nobis statute is not available as a procedural mechanism for collaterally attacking a guilty
plea.” Id. at 253. The present appeal concerns the petitioner’s application for writ of
error coram nobis for his conviction for aggravated child abuse entered pursuant to a
guilty plea. Accordingly, under Frazier, the petitioner is not entitled to the requested
relief. Though the petitioner asks this Court to ignore the Frazier ruling, we are bound
by the decisions of our higher Court. See State v. Brown, 373 S.W.3d 565, 574 (Tenn.
Crim. App. 2011) (citing Barger v. Brock, 535 S.W.2d 337, 341 (Tenn. 1976)
(acknowledging this Court is “required to strictly follow the law as set forth by our
supreme court and, thus, cannot rule contrary to precedent established by that court even
if we feel that a ruling should be revisited”). As such, we adhere to the rule of law as
defined in Frazier, wherein the Tennessee Supreme Court eliminated the petitioner’s
ability to collaterally attack his guilty plea through a writ of error coram nobis. The
petitioner is not entitled to relief.

        Furthermore, as noted by the State in its brief, the petitioner’s request for coram
nobis relief is time barred. A petitioner has one year from the date a judgment becomes
final to seek relief under a writ of error coram nobis. Tenn. Code Ann. § 27-7-103. “The
one-year statute of limitations, may, however, be tolled on due process grounds if the

        1
         In Wlodarz, the Tennessee Supreme Court held, in part, that a guilty plea “qualifies as a trial”
and, thus, the writ of error coram nobis could be used as a collateral attack. 361 S.W.3d at 503.
                                                  -3-
petitioner seeks relief based upon newly discovered evidence of actual innocence.”
Kenneth Dale Sanders v. State, 2017 WL 633784, at *2 (citing Wilson v. State, 367
S.W.3d 229, 234 (Tenn. 2012)). The issue of whether a claim is barred by an applicable
statute of limitations is a question of law, which this court reviews de novo. Id.

       Here, the record shows the petitioner’s coram nobis petition was filed outside the
applicable one-year statute of limitations period. The petitioner’s judgment was entered
June 25, 2014, thus, he had until July 25, 2015 to timely file his coram nobis petition.
The petitioner, however, did not file the petition until September 23, 2016. Nothing in
the record warrants the tolling of the statute of limitations on due process grounds.
Therefore, the petitioner’s claim is time-barred, and he is not entitled to relief.

       Finally, in his brief, the petitioner attacks the sufficiency of the evidence
supporting his guilty plea. However, the petitioner waived this argument upon entering a
guilty plea. See Hobbs v. State, 73 S.W.3d 155, 158–59 (Tenn. Crim. App. 2001)
(“Absent some proof in the record that [the petitioner’s] guilty plea was not knowingly
and voluntarily entered, the only conclusion to be reached is that he waived any challenge
to the sufficiency of the evidence upon entry of the guilty plea.”). Nothing in the record
suggests the petitioner’s guilty plea was “not knowingly and voluntarily entered.” Again,
the petitioner is not entitled to relief.

       When an opinion would have no precedential value, the Court of Criminal
Appeals may affirm the judgment or action of the trial court by memorandum opinion
when the judgment is rendered or the action taken in a proceeding without a jury and
such judgment or action is not a determination of guilt, and the evidence does not
preponderate against the finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We
conclude that this case satisfies the criteria of Rule 20. Accordingly, the judgment of the
trial court is affirmed in accordance with Rule 20, Rules of the Court of Criminal
Appeals.




                                             ____________________________________
                                             J. ROSS DYER, JUDGE




                                           -4-